Case: 13-10638      Document: 00512592681         Page: 1    Date Filed: 04/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-10638
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          April 10, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

BASSEY JACKSON EKANEM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CR-173-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Bassey Jackson Ekanem, federal prisoner # 33575-177, appeals from the
denial of his motion for a judgment of acquittal pursuant to Federal Rules of
Criminal Procedure 29(c)(1) and 45(b)(1)(B). As Ekanem has already been
denied appellate relief and relief under 28 U.S.C. § 2255, his motion constitutes
a meaningless, unauthorized filing, and his case does not present a
nonfrivolous issue for appeal. Howard v. King, 707 F.2d 215, 220 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10638    Document: 00512592681     Page: 2   Date Filed: 04/10/2014


                                 No. 13-10638

1983). His motions for leave to proceed in forma pauperis and for bail pending
appeal are DENIED, and his appeal is DISMISSED AS FRIVOLOUS. See 5TH
CIR. R. 42.2. Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).
      Ekanem is WARNED that any future frivolous pleadings filed by him in
this court or in any court subject to the jurisdiction of this court will subject
him to sanctions. Ekanem should review any pending matters to ensure that
they are not frivolous and should move to withdraw any that are.




                                       2